Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on July 8, 2022 is acknowledged.
3.	Claims 1-20 are pending in this application.
4.	Applicant elected without traverse Group 2 (claims 5-11) and elected fidaxomicin as the species of an anti-infective agent, administered orally as the species of route of administration, and together with 5,7-diiodoquinolin-8-ol as the species of administration without traverse in the reply filed on February 7, 2022. Restriction was deemed to be proper and made FINAL in the previous office action. Claims 1-4 and 12-20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 8 and 10-11 remain withdrawn from further consideration as being drawn to nonelected species. Claims 5-7 and 9 are examined on the merits in this office action.
5.	After further review, a second Non-final office action is set forth herein.


Withdrawn Objections and Rejections
6.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
7.	Rejection of claims 5-7 and 9 under 35 U.S.C. 103 as being unpatentable over Adams et al (US 2004/0077601, cited in the previous office action), as evidenced by PubChem (https://pubchem.ncbi.nlm.nih.gov/compound/Iodoquinol, pp. 1-8, cited in the previous office action), in view of Schneider et al (US 2017/0354697, cited in the previous office action), is hereby withdrawn in view of Applicant’s persuasive arguments and in further review of Adam’s reference.

New Rejections
35 U.S.C. 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiliinas (WO 2009/140215) as evidenced by PubChem (https://pubchem.ncbi.nlm.nih.gov/compound/Iodoquinol, pp. 1-8, cited in the previous office action).
11.	Xilinas reference teaches a method of treatment of bacterial in fungal infections by administering 5,7-diiodo-8-hydroxyquinoline (see for example, abstract, claims 1, 4-5). As evidenced by PubChem, 5,7-diiodo-8-hydroxyquinoline is also known as 5,7-diiodoquinolin-8-ol (see page 1). Xilinas reference teaches that the target bacteria are Acinetobacter baumanii…Clostridium difficile, or Mycoplasma penumoniae (see for example, page 16, lines 27-30, claim 23). Xilinas reference teaches the method comprising administering one or more antibiotics that is effective in combination to treat the infection…wherein said antibiotic is metronidazole…(see claims 27-28). Xilinas reference teaches oral administration of one or more antibiotics or antifungal agents with the 5,7-diiodo-8-hydroxyquinoline (see for example, page 18, lines 27-30). Xilinas reference teaches administering the compounds in combination…(see page 36, lines 20-25, for example). Since the reference teaches ALL of the active method steps, i.e., the same patient population and the same compounds, the reference anticipates instant claims 5-7 and 9.



35 U.S.C. 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiliinas (WO 2009/140215) as evidenced by PubChem (https://pubchem.ncbi.nlm.nih.gov/compound/Iodoquinol, pp. 1-8, cited in the previous office action) in view of Schneider et al (US 2017/0354697, cited in the previous office action).
17.	Xilinas reference teaches a method of treatment of bacterial in fungal infections by administering 5,7-diiodo-8-hydroxyquinoline (see for example, abstract, claims 1, 4-5). As evidenced by PubChem, 5,7-diiodo-8-hydroxyquinoline is also known as 5,7-diiodoquinolin-8-ol (see page 1). Xilinas reference teaches that the target bacteria are Acinetobacter baumanii…Clostridium difficile, or Mycoplasma penumoniae (see for example, page 16, lines 27-30, claim 23). Xilinas reference teaches the method comprising administering one or more antibiotics that is effective in combination to treat the infection…wherein said antibiotic is metronidazole…(see claims 27-28). Xilinas reference teaches oral administration of one or more antibiotics or antifungal agents with the 5,7-diiodo-8-hydroxyquinoline (see for example, page 18, lines 27-30). Xilinas reference teaches administering the compounds in combination…(see page 36, lines 20-25, for example). Since the reference teaches ALL of the active method steps, i.e., the same patient population and the same compounds, the reference anticipates instant claims 5-7 and 9.
	The difference between the references and the instant claims is that the references do not teach the elected species fidaxomicin as the elected species of anti-infective agent.
18.	However, Schneider et al teach that the antibiotics metronidazole, vancomycin and fidaxomicin are the current therapeutic options for treatment of Clostridium difficile infection (CDI) (see paragraphs [0004]-[0005]).
19.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Xilinas and Schneider et al to produce a combination therapy for treating C. difficile infection comprising 5,7-diiodoquinolin-8-ol and anti-infective agents, metronidazole, vancomycin and fidaxomicin. One of ordinary skill in the art would be motivated to combine with a reasonable expectation since Xilinas reference teaches metronidazole as an anti-infective agent, and Schneider et al teach that antibiotics metronidazole, vancomycin and fidaxomicin are the current therapeutic options for treatment of Clostridium difficile infection (CDI), one would expect fidaxomicin would work the same way. Additionally, one of ordinary skill in the art would be motivated with a reasonable expectation of success that the combination of the compounds would have at least an additive effect. The MPEP states that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”).


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654